Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 26, 2018

The Court of Appeals hereby passes the following order:

A19D0133. DANIEL COBBLE v. STEPHANIE LOCKHART et al.

      In this pro se application for discretionary appeal, Daniel Cobble seeks review
of two orders of the Magistrate Court of Cherokee County. In one order, the court
denied Cobble’s application for issuance of a criminal warrant. In the other order, the
court denied Cobble’s “Motion to Return All Stolen Property.” We lack jurisdiction
to review the orders.
      Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-6-35
(a) (1), (a) (11). The magistrate court decisions at issue in this case have not been
reviewed by the state or superior court. Thus, we lack jurisdiction over this
application for discretionary review, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/26/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.